Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       In the preliminary amendment claims 1, 2, 4-7, 10-15, 17and 19 are amended ; claim 20 is canceled and claim 21 newly added. Currently claims 1-19 and 21 are presented for examination.

Double Patenting
3.        The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-19 and 21 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20 of copending Application No. 16/514,240 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because subject matter of current application is same as copending application as shown below (see talble).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
  Current application 
 Copending application 16/514260
Claim 1. An optical input device comprising: - at least one optically clear plate at least one light source positioned at a peripheral edge of said optically clear plate , said light source being arranged and configured to transmit frequency modulated light into said optically clear plate along its planar length, at an angle such that said modulated light is contained within said optically clear plate by-way  of total internal reflection thereof,  at least one sensor configured to receive some or all of said modulated light; - at least one input mechanism embedded within said optically clear plate and arranged such that some or all of said modulated light falls on or passes through a side wall of said input mechanism before being transmitted to said at least one sensor, wherein said input mechanism is configured to be mechanically moveable relative to said optically clear plate; - a display screen communicably coupled to said at least one sensor; and - a processing module for receiving signals from said at least one sensor and generating data representative of information to be displayed on said display screen; wherein- the device is configured such that both mechanical movement of said input mechanism relative to said optically clear plate and the application of pressure to said optically clear plate generates respective changes in said modulated light received by said at least one sensor; and wherein a change in the modulated light received by said at least one sensor causes said processing module to generate data representative of a change in information to be displayed on said display screen.
Claim 1. An optical input device comprising: - at least one optically clear plate having at least one light source positioned at a peripheral edge thereof, arranged and configured to transmit frequency modulated light into said optically clear plate along its planar length, at an angle such that said modulated light is contained within said plate by means of total internal reflection thereof; - at least one sensor configured to receive some or all of said modulated light; - at least one input mechanism embedded within said optically clear plate and configured to be mechanically moveable relative thereto; - a display screen communicably coupled to said at least one sensor; and - a processing module for receiving signals from said at least one sensor and generating data representative of information to be displayed on said display screen; wherein, the device is configured such that both mechanical movement of said input mechanism relative to said optically clear plate and the application of pressure to said clear plate generates respective changes in said modulated light received by said at least one sensor; and wherein a change in the modulated light received by said at least one sensor causes said processing module to generate data representative of a change in information to be displayed on said display screen.
Claim 2. An optical input device according to claim 1, further comprising an optically dispersive base plate wherein said at least one sensor is positioned at a peripheral edge of the optically dispersive base plate, said display screen being situated beneath said optically dispersive base plate.
Claim 2. An optical input device according to claim 1, further comprising an optically dispersive base plate wherein said at least one sensor is positioned at a {01606156.DOC }Response to Non-Final Office Action Dated December 10, 2020 U.S. Patent Application Serial No. 16/514,260 Page 3 of 17 peripheral edge thereof, said display screen being situated beneath said optically dispersive base plate.
Claim 3. An optical input device according to claim 2, wherein the at least one light source comprises at least one light source configured to emit light at a primary optical frequency and at least one light source configured to emit light at a secondary optical frequency, and wherein the optical input device further comprises at least one optical frequency selective filter arranged and configured to prevent light at the primary optical frequency from entering the input mechanism and to transmit light at the secondary optical frequency into the input mechanism.
Claim 3. An optical input device according to claim 2, wherein the at least one light source comprises at least one light source configured to emit light at a primary optical frequency and at least one light source configured to emit light at a secondary optical frequency, and wherein the optical input device further comprises at least one optical frequency selective filter arranged and configured to prevent light at the primary optical frequency from entering the input mechanism and to transmit light at the secondary optical frequency into the input mechanism.
Claim 4. An optical input device according to claim 2, comprising exactly two optically clear plates, each said plate having at least one light source positioned at a peripheral edge thereof, said at least one light source being arranged and configured to transmit frequency modulated light into each said optically clear plate along its respective planar length- at an angle such that said modulated light is contained within said plate by way
Claim 4. An optical input device according to claim 2, comprising exactly two optically clear plates, each said plate having at least one light source positioned at a peripheral edge thereof, said at least one light source being arranged and configured to transmit frequency modulated light into each said optically clear plate along its respective planar length, at an angle such that said modulated light is contained within said plate by means of total internal reflection thereof, wherein the frequency modulated light contained within one said plate is modulated at a different frequency to the frequency modulated light within the other said plate.
Claim 5. An optical input device according to claim 2, wherein said input device comprisesis a substantially cylindrical, optically clear, rotary, dial.
Claim 5. An optical input device according to claim 2, wherein said input device is a substantially cylindrical, optically clear, rotary, dial.
Claim 6. An optical input device according to claim 5, wherein said rotary dial further comprises an angled reflector that is located within said dial and positioned off-center of said dial and angled downwardly toward said base {01701783.DOCX/ }Page 3 of 8Preliminary Amendment Attorney Docket No. 3513.004 Page 4 of 8 plate, said angled reflector transmitting incident light from said at least one light source down onto said optically dispersive base plate, wherein the intensity of the light is dispersed as it travels toward said at least one sensor.
Claim 6. An optical input device according to claim 5, wherein said rotary dial further comprises an angled reflector within said dial positioned off centre and angled downwardly toward said base plate, said angled reflector transmitting incident light from {01606156.DOC }Response to Non-Final Office Action Dated December 10, 2020 U.S. Patent Application Serial No. 16/514,260 Page 4 of 17 said at least one light source down onto said optically dispersive base plate, wherein the intensity of the light is dispersed as it travels toward said at least one sensor.
Claim 7. An optical input device according to claim 6, wherein said rotary dial further comprises at least two concentric grating rings including; an inner grating ring and an outer grating ring, positioned within the optically clear dial, wherein the inner gating ring and the outer grating ring  share a common same central axis withae said rotary dial and are rotatable in opposing directions about said central axis, relative to one another.
Claim 7. An optical input device according to claim 6, wherein said rotary dial further comprises at least two concentric grating rings, 
an inner grating ring and an outer grating ring, positioned within the optically clear dial, which share the same central axis as said rotary dial and are rotatable in opposing directions about said central axis, relative to one another.
Claim 8. An optical input device according to claim 7, wherein said outer grating ring comprises a plurality of optically clear apertures.
Claim 8. An optical input device according to claim 7, wherein said outer grating ring comprises a plurality of optically clear apertures.
Claim 9. An optical input device according to claim 7, wherein said inner grating ring comprises a single optically clear aperture, wherein said single optically clear aperture on said inner grating ring is fixed in alignment with said reflector.
Claim 9. An optical input device according to claim 7, wherein said inner grating ring comprises a single optically clear aperture, wherein said single optically clear aperture on said inner grating ring is fixed in alignment with said reflector.
Claim 10. An optical input device according to claim 2, wherein said input mechanism is a generally cylindrical push switch having an opaque circumferential side, and a circular top side, said switch being configured such that said switch is moveable between an open configuration and a closed configuration.
Claim 10. An optical input device according to claim 2, wherein said input mechanism is a generally cylindrical push switch having an opaque circumferential side, and a circular top side, configured such that said switch is moveable between an open configuration and a closed configuration.
Claim 11. An optical input device according to claim 10, wherein said switch further comprises a generally circular angled reflector which runs around an
Claim 11. An optical input device according to claim 10, wherein said switch further comprises a generally circular angled reflector which runs around the inner perimeter of said push switch, said reflector being angled downwardly toward said base plate.
Claim 12. An optical input device according to claim 11, wherein said switch further comprises at least one optically clear aperture in said circumferential side thereof.
Claim 12. An optical input device according to claim 11, wherein said switch further comprises at least one optically clear aperture in said circumferential side.
Claim 13. An optical input device according to claim 12, wherein, when said switch is in said open configuration, said optically clear aperture is misaligned with said reflector, such that no light is transmitted into said base plate and, wherein, when said switch is in said closed configuration, said optically clear aperture is aligned with said reflector, such that light is transmitted into said base plate.
Claim 13. An optical input device according to claim 12, wherein when said switch is in said open configuration, said optically clear aperture is misaligned with said reflector, such that no light is transmitted into said base plate and, wherein, when said switch is in said closed configuration, said optically clear aperture is aligned with said reflector, such that light is transmitted into said base plate.
Claim 14. An optical input device according to claim 10, wherein application of pressure to the circular top side of said switch moves said switch it from said open configuration to said closed configuration.
Claim 14. An optical input device according to claim 10, wherein application of pressure to the circular top side of said switch moves it from said open configuration to said closed configuration.
Claim 15. An optical input device according to claim 1, wherein said input mechanism is comprised of a generally cylindrical optically clear rotary dial, said rotary dial comprising at least one curved reflector fixed to a circumferential side of said rotary dial.
Claim 15. An optical input device according to claim 1, wherein said input mechanism is comprised of a generally cylindrical optically clear rotary dial, said rotary dial comprising at least one curved reflector fixed to the circumferential side of said rotary dial.
Claim 16. An optical input device according to claim 15, wherein said optically clear plate is surrounded by a plurality of optical transmitter and receiver pairs.
Claim 16. An optical input device according to claim 15, wherein said optically clear plate is surrounded by a plurality of optical transmitter and receiver pairs.
Claim 17. An optical input device according to claim 1, wherein said input mechanism is an optically clear generally cylindrical rotary dial; having an off-center, optically dispersive rod run therethrough
Claim 17. An optical input device according to claim 1, wherein said input mechanism is an optically clear generally cylindrical rotary dial, having an off centre optically dispersive rod run through it.
Claim 18. An optical input device according to claim 17, wherein said optically clear plate is surrounded by alternating optical transmitter and receiver pairs, each said optical transmitter being geometrically opposite one of each said optical receiver.
Claim 18. An optical input device according to claim 17, wherein said optically clear plate is surrounded by alternating optical transmitter and receiver pairs, each said optical transmitter being geometrically opposite one of each said optical receiver.
Claim 19. An optical input device according to claim 1, wherein said input mechanism further comprises a local power source, an encoder, and a local light source, and wherein said power source comprises a battery cell and a solar cell.
Claim 19. An optical input device according to claim 1, wherein said input mechanism further comprises a local power source, an encoder, and a local light source, wherein said power source comprises a battery cell and a solar cell.
Claim 21. A method of operating an optical input device comprising at least one optically clear plate, at least one light source positioned at a peripheral edge of said optically clear plate, at least one input mechanism embedded within said optically clear plate, and at least one sensor, the method comprising: transmitting frequency modulated light from said at least one light source into said optically clear plate along a planar length of the optically clear plate at an angle such that said modulated light is contained within said optically clear plate by way of total internal reflection thereof; receiving some or all of said modulated light at said at least one sensor; moving said input mechanism relative to said optically clear plate and/or applying pressure to said input mechanism to generate a change in said modulated light received by said at least one sensor; detecting the change in said modulated light received by said at least one sensor and generating data representative of a change in information to be displayed on a display screen; and displaying information on the display screen based on the generated data.
Claim 20. An optical input device comprising: - at least one optically clear plate having at least one light source positioned at a peripheral edge thereof, arranged and configured to transmit frequency modulated light into said optically clear plate along its planar length, at an angle such that said modulated light is contained within said plate by means of total internal reflection thereof; - at least one sensor positioned at or beneath the peripheral edge of the at least one optically clear plate and configured to receive some or all of said modulated light; - at least one input mechanism embedded within said optically clear plate and configured to be mechanically moveable relative thereto; - a display screen communicably coupled to said at least one sensor; and - a processing module for receiving signals from said at least one sensor and generating data representative of information to be displayed on said display screen; wherein, the device is configured such that both mechanical movement of said input mechanism relative to said optically clear plate and the application of pressure to said clear plate generates respective changes in said modulated light received by said at least one sensor; and wherein a change in the modulated light received by said at least one sensor causes said processing module to generate data representative of a change in information to be displayed on said display screen.



Claim Rejections - 35 USC § 103
4.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.        Claim(s) 1-5, 10-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaeger et al (PG Pub NO 2008/0192025) in view of Pryor (PG Pub NO 2008/0211779).

As in claim 1, Jaeger et al discloses an optical input device (Fig 1-2 and Par 0009) comprising: - 
at least one optically clear plate; at least one light source positioned at a peripheral edge of said optically clear plate [(Fig 1-2 and Par 0031) discloses light source 16 positioned at a peripheral edge of optically clear plate (14)], said light source being arranged and configured to transmit frequency modulated light into said optically clear plate along its planar length, at an angle such that said modulated light is contained within said optically clear plate by-way of total internal reflection thereof (Fig 2 and Par 0012, 0031 line 9-12, 0032 and 0035); 
 at least one sensor configured to receive some or all of said modulated light (Fig 2 and Par 0030-0032) discloses at least one sensor configured to receive some of modulated light;  
at least one input mechanism embedded within said optically clear plate and, wherein said input mechanism is configured to be mechanically moveable relative to said optically clear plate; (Fig 1 items 16-19 and 21 , mFig 2 and Par 0033) discloses at least one input mechanism within said optically clear plate configured to be mechanically moveable. 
a display screen communicably coupled to said at least one sensor; (Fig 1-2 item 11 and Par 0030)
and a processing module for receiving signals from said at least one sensor and generating data representative of information to be displayed on said display screen; (Fig 3 and 0036-0037) discloses processing receiving signals from at least one sensor and generating input data to be displayed
wherein, the device is configured such that both mechanical movement of said input mechanism relative to said optically clear plate and the application of pressure to said clear plate generates respective changes in said modulated light received by said at least one sensor; (Par 0037) discloses mechanical movement of said input mechanism relative to said optically clear plate (i.e. use of Knob input) and (Par 0041 and Fig 7C) discloses detecting pressure input which generates respective changes in said modulated light received by said at least one sensor.
and wherein a change in the modulated light received by said at least one sensor causes said processing module to generate data representative of a change in information to be displayed on said display screen. (Par 0037-0041) discloses different input method wherein change in the modulated light received by said at least one sensor is processed to generate data representative of a change in information to be displayed on said display screen according to received input. 
But prior art fails to discloses at least one input mechanism embedded within said optically clear plate and arranged such that some or all of said modulated light falls on or passes through a side wall of said input mechanism before being transmitted to said at least one sensor. However having said input mechanism embedded within said optically clear plate wherein some or all of said modulated light falls on or passes through a side wall of said input mechanism before being transmitted to said at least one sensor would have been an obvious design choice in order to have the user able to identify input mechanism when light falls on or passes through a side wall of said input mechanism. 
Furthermore Pryor (Fig 3e-3f, 8a and 9b-9c and Par 0258) discloses an input mechanism (25/931) embedded within said optically clear plate (930) and arranged such that some or all of said modulated light falls on or passes through a side wall of said input mechanism. Therefore it would have been obvious to an ordinary skill person in the art at the time of the filing to modify Jaeger et al optically clear plate with the teaching of Pryor optically clear plate having input mechanism embedded within said optically clear plate in order to prevent said input mechanism from slipping or sliding on the surface of optically clear plate which in turn provide the user securely attach input mechanism that is stable.

As in claim 2, Jaeger et al in view of Pryor discloses an optical input device according to claim 1, further comprising an optically dispersive base plate wherein said at least one sensor is positioned at a peripheral edge of the optically dispersive base plate, said display screen being situated beneath said optically dispersive base plate. (Jaeger et al; Fig 2 and Par 0045) and (Pryor; Par 0070, 0737) discloses having sensors disposed at the edge and use of optically dispersive

As in claim 3, Jaeger et al in view of Pryor discloses an optical input device according to claim 2, wherein the at least one light source comprises at least one light source configured to emit light at a primary optical frequency and at least one light source configured to emit light at a secondary optical frequency, and wherein the optical input device further comprises at least one optical frequency selective filter arranged and configured to prevent light at the primary optical frequency from entering the input mechanism and to transmit light at the secondary optical frequency into the input mechanism. (Jaeger et al; Par 0012, 0035) discloses light source configured to emit light at a given optical frequency. Furthermore having said light source emit light at a primary and secondary optical frequency wherein said primary and secondary optical frequency are shielded from each other would have been an obvious design choice given the fact that prior art of record disclose light source that produce one optical frequency; it would have been obvious to device said light sources to produce different optical frequency as desired to sense user input. 

As in claim 4, Jaeger et al in view of Pryor discloses an optical input device according to claim 2, comprising exactly two optically clear plates [(Jaeger et al; Fig 2) and (Pryor, Fig 9) discloses two optically clear plates], each said plate having at least one light source positioned at a peripheral edge thereof [(Jaeger et al; Fig 1- 2) optically clear plates, each said plate having at least one light source positioned at a peripheral edge], said at least one light source being arranged and configured to transmit frequency modulated light into each said optically clear plate along its respective planar length at an angle such that said modulated light is contained within said plate by way of total internal reflection thereof [(Jaeger et al; Fig 2 and Par 0012, 0031 line 9-12, 0032 and 0035)], wherein the frequency modulated light contained within one said plate is modulated at a different frequency to the frequency modulated light within the other said plate. (obvious design choice) it would have been obvious and well known to an ordinary skilled person in the art to have light source producing light  at a different frequency to the frequency modulated light within the other said plate in order to provide the user a device that is capable of recognizing multiple input at same time.

As in claim 5, Jaeger et al in view of Pryor discloses an optical input device according to claim 2, wherein said input device comprises a substantially cylindrical, optically clear, rotary, dial. (Jaeger et al; Fig 1-2) 

As in claim 10, Jaeger et al in view of Pryor discloses an optical input device according to claim 2, wherein said input mechanism is a generally cylindrical push switch having an opaque circumferential side and a circular top side, said switch being configured such that said switch is moveable between an open configuration and a closed configuration. (Jaeger et al , Fig 7c and Par 0041) discloses input mechanism is a generally cylindrical push switch and a circular top side configured such that said switch is moveable between an open configuration and a closed configuration (i.e. up/down).

As in claim 11, Jaeger et al in view of Pryor discloses an optical input device according to claim 10, wherein said switch further comprises a generally circular angled reflector which runs around an inner perimeter of said push switch, said reflector being angled downwardly toward said base plate. (Jaeger et al , Fig 7) discloses circular reflector which runs around the inner perimeter of said push switch

As in claim 12, Jaeger et al in view of Pryor discloses an optical input device according to claim 11, wherein said switch further comprises at least one optically clear aperture in said circumferential side thereof. It would have been obvious design choice to have said switch at least one optically clear aperture in order to illuminate said switch in order to allow the user to see said switch better.

As in claim 13, Jaeger et al in view of Pryor discloses an optical input device according to claim 12, wherein when said switch is in said open configuration, said optically clear aperture is misaligned with said reflector, such that no light is transmitted into said base plate and, wherein, when said switch is in said closed configuration, said optically clear aperture is aligned with said reflector, such that light is transmitted into said base plate. It would have been obvious design choice to have said switch have/comprises at least one optically clear aperture wherein when in use it would give the user a visual feedback as to said switch position (i.e. engaged or not engaged)  

As in claim 14, Jaeger et al in view of Pryor discloses an optical input device according to claim 10, wherein application of pressure to the circular top side of said switch moves said switch from said open configuration to said closed configuration. (Jaeger et al , Fig 7) discloses application of pressure to the circular top side of said switch moves it from said open configuration (i.e. up) to said closed configuration (i.e. down position).

As in claim 15, Jaeger et al in view of Pryor discloses an optical input device according to claim 1, wherein said input mechanism is comprised of a generally cylindrical optically clear rotary dial, said rotary dial comprising at least one curved reflector fixed to a circumferential side of said rotary dial. (Jaeger et al , Fig 1 and 4) discloses input mechanism is comprised of a generally cylindrical optically clear rotary dial comprising at least one curved reflector.

As in claim 16, Jaeger et al in view of Pryor discloses an optical input device according to claim 15, wherein said optically clear plate is surrounded by a plurality of optical transmitter and receiver pairs. (Jaeger et al , Fig 1 and 2)

As in claim 17, Jaeger et al in view of Pryor discloses an optical input device according to claim 1, wherein said input mechanism is an optically clear generally cylindrical rotary dial having an off-center optically dispersive rod run therethrough. (Jaeger et al, Fig 1, 2 and 5B) and (Pryor, fig 2, 8 and 9 and Par 0194) discloses input mechanism is an optically clear generally cylindrical rotary dial (i.e. clear/ transparent material Knob) having rod run through it. But fails to disclose said rod is off center optically dispersive. However it would have been an obvious design choice to have said rod off center to yield same predictable result (i.e. secure said input device to said clear plate using said rod)

As in claim 18, Jaeger et al in view of Pryor discloses an optical input device according to claim 17, wherein said optically clear plate is surrounded by alternating optical transmitter and receiver pairs, each said optical transmitter being geometrically opposite one of each said optical receiver. (Jaeger et al , Fig 1 , 2) discloses optically clear plate is surrounded by optical transmitter and receiver, Thus having said transmitter and receiver in a given configuration would have been an obvious design choice to yield same predictable result. Having different configuration of optical transmitter and receiver within said device would still produce detecting user input as needed.

As in claim 19, Jaeger et al in view of Pryor discloses an optical input device according to claim 1, wherein said input mechanism further comprises a local power source, an encoder, and a local light source, and wherein said power source comprises a battery cell and a solar cell. (Pryor, fig 2d, and Par 016) discloses said input mechanism used in a vehicle, thus would have a local power source, an encoder, and a local light source, wherein said power source comprises a battery cell.

As in claim 21, Jaeger et al in view of Pryor discloses a method of operating an optical input device (Fig 1-2 and Par 0009) comprising 
at least one optically clear plate, at least one light source positioned at a peripheral edge of said optically clear plate [(Fig 1-2 and Par 0031) discloses light source 16 positioned at a peripheral edge of optically clear plate (14)], 
at least one sensor; (Fig 1 & 2 and Par 0030-0032) discloses at least one sensor positioned the method comprising;  
transmitting frequency modulated light from said at least one light source into said optically clear plate along a planar length of the optically clear plate at an angle such that said modulated light is contained within said optically clear plate by way of total internal reflection thereof; (Fig 2 and Par 0012, 0031 line 9-12, 0032 and 0035)
receiving some or all of said modulated light at said at least one sensor; (Fig 1 & 2 and Par 0030-0032) discloses at least one sensor positioned that receives modulated light
moving said input mechanism relative to said optically clear plate and/or applying pressure to said input mechanism to generate a change in said modulated light received by said at least one sensor; (Par 0037) discloses mechanical movement of said input mechanism relative to said optically clear plate (i.e. use of Knob input) and (Par 0041 and Fig 7C) discloses detecting pressure input which generates respective changes in said modulated light received by said at least one sensor 
detecting the change in said modulated light received by said at least one sensor and generating data representative of a change in information to be displayed on a display screen; and displaying information on the display screen based on the generated data. (Par 0037-0041) discloses different input method wherein change in the modulated light received by said at least one sensor is processed to generate data representative of a change in information to be displayed on said display screen according to received input. 
But prior art fails to discloses at least one input mechanism embedded within said optically clear plate. However having said input mechanism embedded within said optically clear plate would have been ab obvious design choice in order to securely attach said different input mechanism to optically clear plate which would keep the different input mechanism from slipping or sliding; and provide the user additional input stability  of input mechanism while keeping reflection with outer layer.
Furthermore Pryor (Fig 3e-3f, 8a and 9b-9c) discloses an input mechanism (931) embedded within said optically clear plate (930). Therefore it would have been obvious to an ordinary skill person in the art at the time of the filing to modify Jaeger et al optically clear plate with the teaching of Pryor optically clear plate having input mechanism embedded within said optically clear plate in order to prevent said input mechanism from slipping or sliding on the surface of optically clear plate which in turn provide the user securely attach input mechanism that is stable.

Allowable Subject Matter
7.        Claim(s) 6-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
       Prior art of record in combination with other cited art(s) fails to disclose components of input mechanism as cited in claim 6, wherein the rotary dial comprising an angled reflector within said dial positioned off center and angled downwardly toward base plate

Conclusion
8.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kasday (4,484,179) discloses optical input device; Rix et al (2004/0056781) discloses input mechanism within optically clear plate and Huppi (2006/0256090) discloses input mechanism embedded within said optically clear plate

9.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM KETEMA whose telephone number is (571)270-7224. The examiner can normally be reached 9AM-5PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENYAM KETEMA/Primary Examiner, Art Unit 2626                                                                                                                                                                                                               09/07/2022